Robert E. Sabido, OSB No. 964168
rsabido@cosgravelaw.com
COSGRAVE VERGEER KESTER LLP
888 SW Fifth Avenue, Suite 500
Portland, Oregon 97204
Telephone: (503) 323-9000
Facsimile: (503) 323-9019

       Attorneys for Defendant Haynes Enterprises, Inc.


                           UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION
JASON MCQUILLIAMS                              Case No. 3:18-cv-1669-HZ

              Plaintiff,
                                               STIPULATED JUDGMENT OF
       v.                                      DISMISSAL

EDWARD P. BERNARDI and HAYNES
ENTERPRISES, INC., an Oregon
Corporation
            Defendants.



       IT IS HEREBY STIPULATED by and between the parties that all of plaintiff’s

claims against both defendants shall be dismissed with prejudice and without attorney’s

fees or costs to any of the parties.

       DATED: March 6, 2019


 LAW OFFICE OF MATTHEW SUTTON                   COSGRAVE VERGEER KESTER LLP


 /s/ Matthew Sutton                             /s/ Robert E. Sabido
 Matthew Sutton, OSB # 924797                   Robert E. Sabido, OSB # 964168
 Attorneys for Plaintiffs                       Attorneys for Defendant
                                                Haynes Enterprises, Inc.
 KEATING JONES HUGHES, P.C.

 /s/ Peter D. Eidenberg
 Peter D. Eidenberg, OSB # 075778
 Attorneys for Defendant
 Edward P. Bernardi


Page 1 -   STIPULATED JUDGMENT OF DISMISSAL
       Based on the parties’ stipulation, it is:

       ADJUDGED that all of plaintiff’s claims against both defendants are dismissed

with prejudice and without attorney’s fees or costs to any of the parties.

       DATED: _______________, 201__




                                             Marco A. Hernandez
                                             United States District Court Judge




Page 2 -   STIPULATED JUDGMENT OF DISMISSAL
